Citation Nr: 0118699	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  99-12 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant submitted a timely substantive appeal 
concerning the issue of entitlement to an effective date 
earlier than October 3, 1989 for the grant of a 100 percent 
evaluation of a service-connected psychiatric disorder based 
upon a claim of clear and unmistakable error in a February 
1992 rating decision.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to November 
1983, and also had 9 months and 16 days of prior active 
service.  He was declared to be incompetent in 1992.  The 
appellant, the veteran's spouse, was authorized to act as the 
veteran's fiduciary in July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) as a result of an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied entitlement to an 
effective date earlier than October 3, 1989 for the grant of 
a 100 percent evaluation of a service-connected psychiatric 
disorder based upon a claim of clear and unmistakable error 
in a February 1992 rating decision.


FINDINGS OF FACT

1.  In August 1998, the RO denied entitlement to an effective 
date earlier than October 3, 1989 for the grant of a 100 
percent evaluation of a service-connected psychiatric 
disorder.  The appellant and the veteran were notified of 
this decision and of the veteran's appellate rights by letter 
dated August 3, 1998.

2.  The appellant submitted a notice of disagreement with the 
RO's August 1998 decision on September 2, 1998.

3.  A statement of the case addressing the issue was issued 
on April 29, 1999.

4.  The appellant filed a VA Form 9 on May 11, 1999, in which 
she asserted no errors of fact or law in the RO decision.

5.  The appellant did not file an adequate substantive appeal 
addressing the issue of entitlement to an effective date 
earlier than October 3, 1989 for the grant of a 100 percent 
evaluation of a service-connected psychiatric disorder within 
one year from August 3, 1998.


CONCLUSION OF LAW

A timely and adequate substantive appeal of the denial of the 
claim of entitlement to an effective date earlier than 
October 3, 1989 for the grant of a 100 percent evaluation of 
a service-connected psychiatric disorder based upon a claim 
of clear and unmistakable error in a February 1992 rating 
decision was not filed, and the Board lacks jurisdiction to 
consider this issue.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.203, 20.300, 20.302(b), 
20.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminates the 
previous requirement that a claimant present a well-grounded 
claim before a duty to assist arises, and requires the 
Secretary to provide assistance in developing all facts 
pertinent to a claim for benefits under title 38 of the 
United States Code.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The issue now before the Board does not involve any question 
of completeness of application (VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096 (2000) (to be codified as 
amended at 38 U.S.C. §5102)).  The issue is whether the 
appellant submitted a timely and adequate substantive appeal, 
a prerequisite to appellate review of the claim.  See 38 
U.S.C.A. § 7105(d)(4) (West 1991); 38 C.F.R. § 20.200, 
20.202, 20.302(b) (2000).  With respect to the requirements 
of the VCAA for notice to claimants of required information 
and evidence (VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103(a)), the Board notified the appellant and her 
representative by letter dated April 12, 2001, of its 
intention to consider the issues of timeliness and adequacy 
of her substantive appeal, of the requirements for submitting 
a timely and adequate substantive appeal, and of her 
opportunity to present additional argument or request a 
hearing.  She had also been advised of the requirements for a 
timely and adequate substantive appeal when she was provided 
the statement of the case and VA Form 9 in April 1999.  The 
RO specifically told her to read the instructions for 
completing the Form 9 carefully, as they contained 
information about what she needed to do, and the time limits 
for doing so, to continue the appeal.  

The appellant responded to the Board's April 2001 letter 
saying that she submitted evidence promised on August 6, 
1999, but that it was not her fault the evidence was 
submitted late.  She further asserted that the evidence was 
new and material and she waived the right to have it 
considered locally.  She did not assert that she submitted a 
timely substantive appeal, and she did not address adequacy 
of appeal.

The duty to assist has been satisfied with respect to the 
issue before the Board.  Remanding the claim for additional 
development under the new statute is not appropriate, as the 
issue is one for Board determination and involves questions 
necessarily turning on what the facts show as to actions and 
pleadings filed in the past, rather than on any evidence that 
might be developed.  The Board has provided notice and an 
opportunity to respond, and the appellant has responded.  The 
Board may review the issue without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

In August 1998, the RO denied entitlement to an effective 
date earlier than October 3, 1989 for the grant of a 100 
percent evaluation of a service-connected psychiatric 
disorder based upon a claim of clear and unmistakable error 
in a February 1992 rating decision.  The appellant and the 
veteran were notified of this decision and of the veteran's 
appellate rights by letter dated August 3, 1998.

On September 2, 1998, the appellant submitted a notice of 
disagreement with the RO's August 1998 decision.

On April 29, 1999, a statement of the case addressing the 
issue of entitlement to an earlier effective date was issued.

On May 17, 1999, the appellant submitted a VA Form 9, Appeal 
to the Board of Veterans' Appeals.  On this form, the 
appellant indicated that she wanted to appeal all of the 
issues listed on the statement of the case.  In response to 
the request for reasons why she thought that VA had decided 
the case incorrectly, the appellant submitted no argument, 
but requested a personal hearing before the RO.  A hearing at 
the RO was scheduled for August 6, 1999.  

On August 6, 1999, the appellant submitted a statement to the 
RO asking that the hearing be canceled and requesting the 
allowance of a 60 day period to submit additional written 
statements.  

On April 13, 2000, the appellant submitted the next statement 
on the matter.  This statement did include an argument in 
advancement of the claim for entitlement to an effective date 
earlier than October 3, 1989 for the grant of a 100 percent 
evaluation of a service-connected psychiatric disorder based 
upon a claim of clear and unmistakable error in a February 
1992 rating decision.  On September 7, 2000, the RO issued a 
supplemental statement of the case.  

On October 10, 2000, the veteran requested a hearing before a 
hearing officer at the RO.  A hearing was scheduled, and, on 
December 8, 2000, the veteran asked that the hearing be 
canceled and asserting entitlement to a 100 percent 
evaluation since discharge from service.

On April 12, 2001, the Board directed a letter to the 
appellant notifying her of its intention to consider the 
issue of the timeliness and adequacy of the filing of her 
substantive appeal regarding the issue of entitlement to an 
effective date earlier than October 3, 1989 for the grant of 
a 100 percent evaluation of a service-connected psychiatric 
disorder based upon a claim of clear and unmistakable error 
in a February 1992 rating decision.  A copy of the letter was 
also sent to the appellant's representative.  The Board 
further informed the appellant that she had 60 days within 
which to present written argument or request a hearing to 
present oral argument on the question of timeliness and 
adequacy of the appeal.  

On May 15, 2001, the Board received a statement from the 
appellant in reply to the April 12, 2001, letter.  The 
appellant stated that she had submitted the evidence she 
promised on August 6, 1999, in lieu of a hearing, but her 
representative and doctor had trouble getting together to 
prepare the medical evidence.  She requested a waiver for 
submitting late evidence because of her ill health.  In the 
alternative, she stated that the evidence is new and material 
and relevant, and requested that the claim be reopened.  

Legal Analysis

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991); 
see VAOPGCPREC 9-99.  The initial question that must be 
resolved is whether the Board has jurisdiction to consider 
the foregoing issues.

In April 2001, the appellant and her representative were 
given notice that the Board was going to consider whether the 
substantive appeal on the issue of an earlier effective date 
for a 100 percent rating based upon clear and unmistakable 
error was timely and adequate and given an opportunity to 
request a hearing or present argument related to this issue.  
See 38 C.F.R. § 20.203 (2000).  Although the Board has the 
obligation to assess its jurisdiction, it must consider 
whether doing so in the first instance is prejudicial to the 
appellant.  Cf. Marsh v. West, 11 Vet. App. 468 (1998); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, 
the Board concludes that its consideration of this issue does 
not violate the appellant's procedural rights.  The April 
2001 letter to the appellant provided her notice of the 
pertinent regulations, as well as notice of the Board's 
intent to consider this issue.  She was given 60 days to 
submit argument on this issue and provided an opportunity to 
request a hearing.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 
20.200 (2000).  "Proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to take to perfect an appeal."  38 C.F.R. § 20.202 (2000).  
The notice of disagreement and the substantive appeal must be 
filed with the activity/office that entered the determination 
with which disagreement has been expressed.  38 U.S.C.A. § 
7105(b)(1) (West 1991); 38 C.F.R. § 20.300 (2000).

After notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1) (West 1991).  The 
statement of the case is to be forwarded to the appellant at 
his or her most recent address of record, with a copy 
provided to the representative.  38 C.F.R. § 19.30(a) (2000).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the statement of the case is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(2000).  A substantive appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (2000).  The 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed.  
Id.  The Board may dismiss any appeal which fails to allege 
specific error in the determination being appealed.  Id.  A 
decision as to adequacy will be made by the Board.  38 C.F.R. 
§ 20.203 (2000).

In this case, the RO denied an earlier effective date in an 
August 1998 rating decision and notice was mailed to the 
appellant on August 3, 1998.  She filed a notice of 
disagreement within a year, and she was provided a statement 
of the case on April 29, 1999.  She had, therefore, until 
August 3, 1999, to perfect her appeal by filing a timely and 
adequate substantive appeal.  38 U.S.C.A. § 7105(b)(1), 
(d)(3) (West 1991).  She filed a VA Form 9 on May 17, 1999.  
This would be timely, but it was not properly completed.  It 
contained no argument whatsoever relating to errors of fact 
or law made by the RO in its August 1998 decision.  The Board 
is required to construe arguments in a VA Form 9 liberally in 
order to determine whether they raise arguments on appeal 
(see 38 C.F.R. § 20.202), but the Board does not construe a 
total absence of mention of any factual or legal issue to 
raise any argument on appeal.

The May 1999 Form 9, therefore, was inadequate to perfect an 
appeal.  No other correspondence addressing errors of fact or 
law was received before the expiration of the appeal period.

An appeal period may be extended for good cause.  38 C.F.R. 
§ 20.303 (2000).  The request for such an extension must be 
in writing, and it must be filed before the expiration of the 
time limit for filing a substantive appeal.  Although on 
August 6, 1999, the appellant requested 60 more days to 
present an argument, that request was submitted after the 
appeal period had expired, and failed to provide a reason for 
the request.  Consequently, that request for an extension was 
itself untimely and inadequate.  38 C.F.R. § 20.303 (2000).

Regardless, the appellant did not submit anything further 
until April 13, 2000, more than 8 months after the appeal 
period had run, and well outside the requested 60-day 
extension period.

If a claimant has not yet perfected an appeal and VA issues a 
supplemental statement of the case in response to evidence 
received within the one-year period following the mailing 
date of notification of the determination being appealed, 38 
U.S.C. § 7105(d)(3) and 38 C.F.R. § 20.302(c) require VA to 
afford the claimant at least 60 days from the mailing date of 
the supplemental statement of the case to respond and perfect 
an appeal, even if the 60-day period would extend beyond the 
expiration of the one-year period.  In addition, if VA 
receives additional material evidence within the time 
permitted to perfect an appeal, 38 U.S.C. § 7105(d)(3) 
requires VA to issue an supplemental statement of the case 
even if the one-year period following the mailing date of 
notification of the determination being appealed will expire 
before VA can issue the supplemental statement of the case.  
See VAOPGCPREC 9-97.

The statement received on April 13, 2000, for which the RO 
issued a supplemental statement of the case in September 
2000, was not received within the time permitted to perfect 
an appeal.  Even if the September 2000 SSOC, issued after the 
appeal period had expired, could be considered to extend the 
appeal period, the appellant presented no argument or 
allegations in response to that SSOC until December 8, 2000, 
more than 60 days after its issuance.

In summary, the appellant did not file a timely and adequate 
substantive appeal addressing the issue of entitlement to an 
effective date earlier than October 3, 1989 for the grant of 
a 100 percent evaluation of a service-connected psychiatric 
disorder based upon a claim of clear and unmistakable error 
in a February 1992 rating decision.  She did not file a 
timely or adequate request to extend the appeal period.  
Consequently, the appellant did not perfect the appeal by 
filing an adequate substantive appeal in a timely fashion.  
Absent a timely and adequate substantive appeal, the appeal 
was not perfected, and the Board is without jurisdiction to 
adjudicate this claim.  See 38 U.S.C.A. §§ 7105(a), 7108; 38 
C.F.R. § 20.200; YT v. Brown, 9 Vet. App. 195 (1996).  
Accordingly, since the appellant did not perfect the 
veteran's appeal on his behalf by filing an adequate 
substantive appeal in a timely fashion, the claim must be 
dismissed.


ORDER

The appellant having failed to perfect an appeal, the claim 
of entitlement to an effective date earlier than October 3, 
1989 for the grant of a 100 percent evaluation of a service-
connected psychiatric disorder based upon a claim of clear 
and unmistakable error in a February 1992 rating decision is 
dismissed.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

